FILED
                            NOT FOR PUBLICATION                             AUG 05 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



LEO GONZALES,                                    No. 08-17719

               Petitioner - Appellant,           D.C. No. 3:07-cv-02342-WHA

  v.
                                                 MEMORANDUM *
B. CURRY, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                      for the Northern District of California
                    William H. Alsup, District Judge, Presiding

                             Submitted August 2, 2011 **

Before:        RYMER, IKUTA, and N.R. SMITH, Circuit Judges.

       California state prisoner Leo Gonzales appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Gonzales contends that the Board’s 2005 decision to deny him parole was

not supported by “some evidence” and therefore violated his due process rights.

This claim is not cognizable in federal habeas proceedings. See Swarthout v.

Cooke, 131 S. Ct. 859, 862-63 (2011) (per curiam).

      Gonzales has not made a substantial showing of the denial of a constitutional

right with respect to his uncertified claims. We accordingly decline to certify

them. See 28 U.S.C. § 2253(c)(2).

      AFFIRMED.




                                          2                                    08-17719